ICJ_118_ApplicationGenocideConvention_HRV_SRB_2010-02-04_ORD_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
    OF THE CRIME OF GENOCIDE
            (CROATIA v. SERBIA)


         ORDER OF 4 FEBRUARY 2010




               2010
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRE
          u VENTION ET LA RE
                           u PRESSION
       DU CRIME DE GEu NOCIDE
             (CROATIE c. SERBIE)


       ORDONNANCE DU 4 FE
                        u VRIER 2010

                          Official citation :
   Application of the Convention on the Prevention and Punishment
            of the Crime of Genocide (Croatia v. Serbia),
         Order of 4 February 2010, I.C.J. Reports 2010, p. 3




                       Mode officiel de citation :
    Application de la convention pour la prévention et la répression
              du crime de génocide (Croatie c. Serbie),
       ordonnance du 4 février 2010, C.I.J. Recueil 2010, p. 3




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071086-2
                                             No de vente :   974

                                     4 FEBRUARY 2010

                                         ORDER




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE
               (CROATIA v. SERBIA)




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
               (CROATIE c. SERBIE)




                                       4 FE
                                          u VRIER 2010

                                       ORDONNANCE

                                                                             3




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2010                                            2010
                                                                                   4 février
                                                                                  Rôle général
                                4 février 2010                                      no 118



    APPLICATION DE LA CONVENTION
 POUR LA PRE
           u VENTION ET LA RE
                            u PRESSION
        DU CRIME DE GEu NOCIDE
                          (CROATIE c. SERBIE)




                             ORDONNANCE


Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. SHI,
           KOROMA, BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-
           AMOR, BENNOUNA, SKOTNIKOV, YUSUF, GREENWOOD, juges ;
           M. COUVREUR, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 2 juillet 1999, par
laquelle la République de Croatie a introduit une instance contre la
République fédérale de Yougoslavie « pour violation de la convention
pour la prévention et la répression du crime de génocide »,
   Vu l’ordonnance en date du 14 septembre 1999, par laquelle la Cour a
fixé au 14 mars 2000 et au 14 septembre 2000, respectivement, les dates
d’expiration des délais pour le dépôt du mémoire de la République de
Croatie et du contre-mémoire de la République fédérale de Yougoslavie,
   Vu l’ordonnance en date du 10 mars 2000, par laquelle le président de
                                                                             4

      APPLICATION DE CONVENTION GÉNOCIDE (ORDONNANCE 4 II 10)             4

la Cour, à la demande de la Croatie, a reporté au 14 septembre 2000 et au
14 septembre 2001, respectivement, les dates d’expiration des délais pour
le dépôt du mémoire et du contre-mémoire, et l’ordonnance en date du
27 juin 2000, par laquelle la Cour, à la demande de la Croatie, a reporté
au 14 mars 2001 et au 16 septembre 2002, respectivement, les dates
d’expiration de ces délais,
   Vu le mémoire de la Croatie, déposé dans le délai ainsi prorogé,

  Vu les exceptions préliminaires à la compétence de la Cour et à la rece-
vabilité de la requête qui ont été soulevées par la République fédérale de
Yougoslavie dans le délai fixé pour le dépôt du contre-mémoire, tel que
prorogé,
  Vu l’arrêt en date du 18 novembre 2008, par lequel la Cour a notamment
conclu que, sous réserve de ce qu’elle a déclaré concernant la deuxième
exception préliminaire soulevée par la Partie défenderesse, elle a compé-
tence, sur la base de l’article IX de la convention pour la prévention et la
répression du crime de génocide, pour connaître de la requête de la Croatie,
  Vu l’ordonnance en date du 20 janvier 2009, par laquelle la Cour a fixé
au 22 mars 2010 la date d’expiration du délai pour le dépôt du contre-
mémoire de la Serbie,
  Vu le contre-mémoire de la Serbie, déposé le 4 janvier 2010 ;

   Considérant que le contre-mémoire contient des demandes reconven-
tionnelles dont les conclusions se lisent comme suit :
       « La République de Serbie, se fondant sur les faits et les moyens de
    droit exposés dans le présent contre-mémoire, prie respectueusement
    la Cour internationale de Justice de dire et juger :
          . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       4. Que la République de Croatie a violé les obligations lui incom-
    bant en vertu de la convention pour la prévention et la répression du
    crime de génocide en commettant, pendant et après l’opération Tem-
    pête d’août 1995, les actes ci-après dans l’intention de détruire,
    comme telle, la partie du groupe national et ethnique serbe vivant
    dans la région de la Krajina (secteurs nord et sud des zones proté-
    gées par les Nations Unies) en Croatie :
    — meurtre de membres du groupe ;
    — atteinte grave à l’intégrité physique ou mentale de membres du
         groupe ; et
    — soumission intentionnelle du groupe à des conditions d’existence
         devant entraîner sa destruction physique totale ou partielle.
       5. A défaut, que la République de Croatie a violé les obligations
    lui incombant en vertu de la convention pour la prévention et la
    répression du crime de génocide en concluant une entente en vue
    de commettre le génocide contre la partie du groupe national et

                                                                          5

     APPLICATION DE CONVENTION GÉNOCIDE (ORDONNANCE 4 II 10)                5

    ethnique serbe vivant dans la région de la Krajina (secteurs nord et
    sud des zones protégées par les Nations Unies) en Croatie.
       6. A titre subsidiaire, que la République de Croatie a violé les
    obligations lui incombant en vertu de la convention pour la préven-
    tion et la répression du crime de génocide en manquant de réprimer
    et en laissant impunis jusqu’à ce jour les actes de génocide qui ont
    été commis contre la partie du groupe national et ethnique serbe
    vivant dans la région de la Krajina (secteurs nord et sud des zones
    protégées par les Nations Unies) en Croatie.
       7. Que les violations du droit international énoncées ci-dessus,
    aux paragraphes 4, 5 et 6, constituent des actes illicites imputables à
    la République de Croatie qui engagent la responsabilité internatio-
    nale de celle-ci et, par conséquent,
    1) que la République de Croatie doit immédiatement prendre des
        mesures efficaces pour s’acquitter pleinement de son obligation
        de punir les actes de génocide tels qu’ils sont définis à l’article II
        de la Convention ou tout autre acte prohibé par l’article III com-
        mis sur son territoire avant l’opération Tempête, pendant et
        après celle-ci ;
    2) que la République de Croatie doit réparer les conséquences de ses
        actes illicites internationaux, c’est-à-dire qu’elle doit, en particu-
        lier :
        a) donner aux membres du groupe national et ethnique serbe ori-
             ginaires de la République de Croatie pleine réparation pour
             tous les dommages et pertes causés par les actes de génocide ;
        b) établir toutes les conditions juridiques nécessaires et un envi-
             ronnement sûr pour le retour en toute sécurité et liberté des
             membres du groupe national et ethnique serbe dans leurs foyers
             en République de Croatie et veiller à ce qu’ils puissent vivre en
             paix et dans des conditions normales, notamment à ce que
             leurs droits nationaux et humains soient pleinement respectés ;
        c) modifier sa loi sur les congés officiels, jours de commémora-
             tion et jours non travaillés, en retirant de sa liste de jours de
             congé officiels le « jour de la victoire et de la reconnaissance
             envers la patrie » et le « jour des défenseurs croates », célébré
             le 5 août et commémorant le triomphe de l’opération génoci-
             daire Tempête » ;
   Considérant que, au cours d’une réunion que le président de la Cour
a tenue avec les représentants des Parties le 3 février 2010, S. Exc.
Mme Andreja Metelko-Zgombić, coagent de la Croatie, a indiqué que son
gouvernement n’entendait pas soulever d’objections à la recevabilité des
demandes reconventionnelles formulées dans le contre-mémoire de la
Serbie mais désirait pouvoir y répondre au fond dans une réplique ; que
M. Saša Obradović, coagent de la Serbie, a exposé que, dans ce cas, son
gouvernement souhaitait déposer une duplique ; considérant que, lors de
la même réunion, le coagent de la Croatie a indiqué que son gouverne-

                                                                            6

      APPLICATION DE CONVENTION GÉNOCIDE (ORDONNANCE 4 II 10)                 6

ment sollicitait un délai de quatorze mois pour la préparation de sa ré-
plique aux fins de répondre au contre-mémoire, y compris les demandes
reconventionnelles formulées dans celui-ci ; que le coagent de la Serbie a
estimé, pour sa part, qu’un délai de neuf mois serait suffisant pour per-
mettre à chacune des Parties de préparer ses écritures ; et considérant que
le coagent de la Croatie a ajouté que, s’agissant de la question des délais,
son gouvernement s’en remettait à la décision de la Cour ;
   Considérant qu’en l’espèce, et compte tenu de l’absence d’objections de
la Croatie à la recevabilité des demandes reconventionnelles susvisées, la
Cour n’estime pas devoir à ce stade se prononcer définitivement sur la
question de savoir si lesdites demandes satisfont aux conditions énoncées
au paragraphe 1 de l’article 80 du Règlement ;
   Considérant par ailleurs que la Cour estime que le dépôt d’une réplique
de la Croatie et d’une duplique de la Serbie est nécessaire ; et qu’il échet
en outre, aux fins d’assurer une stricte égalité entre les Parties, de réserver
le droit, pour la Croatie, de s’exprimer une seconde fois par écrit, dans un
délai raisonnable, sur les demandes reconventionnelles de la Serbie, dans
une pièce additionnelle dont la présentation pourrait faire l’objet d’une
ordonnance ultérieure ;
   Considérant que, aux fins de protéger les droits que les Etats tiers
admis à ester devant la Cour tirent du Statut, la Cour donne instruction
au greffier de leur transmettre copie de la présente ordonnance,
  Prescrit la présentation d’une réplique de la République de Croatie et
d’une duplique de la République de Serbie, portant sur les demandes
soumises par les deux Parties ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour la réplique de la République de Croatie, le 20 décembre 2010 ;
  Pour la duplique de la République de Serbie, le 4 novembre 2011 ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatre février deux mille dix, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République de Croatie
et au Gouvernement de la République de Serbie.

                                                        Le président,
                                               (Signé) Hisashi OWADA.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.



                                                                              7

